Citation Nr: 0105157	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the 
fingers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1991 to January 1997.  In service, he was a cook in an 
air cavalry unit.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The decision denied service 
connection for bilateral hearing loss, for left inguinal 
hernia, and for arthritis of the fingers.  The same decision 
also denied the veteran initial compensable evaluations for 
right inguinal hernia, residuals of a burn to the left arm 
and residuals of a burn to the right hand.  

In December 1997, the veteran testified before a hearing 
officer at the RO.  The RO subsequently granted him a 10 
percent disability evaluation under 38 C.F.R. § 3.324, 
effective from the first day following the date of the 
veteran's separation from active duty.  This 10 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 3.324 consists of a full award of benefits on that issue.  
See Holland v. Gober, 10 Vet. App. 433, 436 (1997).

On November 18, 1999, the Board denied service connection for 
bilateral hearing loss and for left inguinal hernia on the 
basis that the claims were not well grounded.  In light of 
the recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), VAOPGCPREC 3-
2001, and VBA Fast Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), these issues are referred to the RO for 
appropriate action.  

On November 18, 1999, the Board also denied the claims for 
initial compensable evaluations for a right inguinal hernia, 
residuals of a burn to the left arm, and residuals of a burn 
to the right hand; these issues are no longer before the 
Board.  However, the Board then determined that the claim for 
service connection for arthritis of the fingers was well 
grounded, and remanded the claim to the RO for further 
development.  

After completing the actions requested on remand, the RO has 
continued the denial of the claim for service connection for 
arthritis of the fingers and returned the matter to the Board 
for further appellate consideration.  That issue is the only 
issue remaining on appeal.  


FINDING OF FACT

There is no medical evidence establishing that the veteran 
currently has arthritis of the fingers, nor is there medical 
evidence of arthritis in service or to a compensable degree 
within the one-year presumptive period following the 
veteran's separation from active duty service.  


CONCLUSION OF LAW

Arthritis of the fingers was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1112, (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records prior to separation do 
not indicate any complaints, findings, or diagnosis of 
arthritis.  

At the time of the veteran's April 1997 VA examination, which 
was undertaken within three months after his separation from 
active duty service, he complained of arthritis in his 
fingers manifested by pain, cramping and "locking up."  He 
denied any trauma to his fingers, other than a burn injury 
(for which service connection has been granted).  On 
examination of his left hand, the metacarpal joint was tender 
to palpation.  There was no crepitus and his fingers had full 
range of motion.  X-rays of his left hand revealed findings 
noted by the examiner as suggestive of seronegative 
spondyloarthropathy - possibly gout or psoriatic arthritis.  
Examination of the right hand revealed no crepitus, no 
swelling and full range of motion.  X-rays taken of the right 
hand revealed no abnormal findings.  The diagnoses included 
"right hand pain, secondary to arthritis."

During the veteran's personal hearing in December 1997, he 
related that he had noticed arthritis in his hands after 
sustaining a burn injury in 1995.  He testified that 
arthritis hand never been diagnosed, but he felt that he was 
experiencing arthritis-like symptoms.  When asked what made 
him think he has arthritis, he replied that his hands "lock 
up" and they did not do that from just a cramp, so it must 
be arthritis.  He testified he had not been receiving medical 
treatment for that or any other condition.  During the 
hearing, he was instructed to submit any evidence he may have 
showing that he has arthritis in his fingers and he was 
informed of the importance of submitting such evidence; 
however, no such evidence was submitted.  

A medical report from the VA outpatient clinic, dated in 
December 1997, notes that the veteran was seen seeking 
surgery for right inguinal hernia.  The medical report makes 
no mention of any arthritic complaints.  

Pursuant to the Board's November 1999 remand, the veteran was 
requested by VA letter of January 2000 to identify any and 
all pertinent medical treatment from all VA and non-VA 
sources associated with his claim.  Accompanying the VA 
letter were VA authorization release forms for him to sign so 
that the VA could obtain copies of his medical records from 
identified medical sources.  The veteran did not respond to 
the VA request and the letter was not returned to the RO from 
the postal service as being nondeliverable.  

Also pursuant to the Board's November 1999 remand, the 
veteran underwent VA medical examination in April 2000.  The 
report of that examination, including a June 2000 addendum, 
reflects that the veteran's claims file was reviewed by the 
examiner.  During the examination, the veteran denied pain in 
his hands and stated that the pain was in his left elbow, 
which was there with lifting.  On physical examination of his 
hands, there was no evidence of hand pathology, including 
arthritis.  X-rays taken of his hands revealed no 
abnormality, bilaterally, including no indication of 
arthritis.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may presumed, 
for certain chronic diseases, such as arthritis, which 
develop to a compensable degree (10 percent for arthritis) 
within a prescribed period after discharge from service (one 
year for arthritis), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 
3.309.

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record, to include obtaining the 
veteran's service medical records, and having him undergo 
current medical evaluation.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  In this case, there is no medical evidence 
establishing that the veteran currently has, or ever has had, 
the arthritis of the fingers that is the basis of his current 
claim.  

As noted above, there is no indication in his military 
service records of any arthritis in his hands, including the 
fingers.  Within the presumptive period of one-year following 
his separation from active military service, he was 
complaining of arthritic-like pain in his hands.  On VA 
examination, conducted within three months following his 
separation from service, the examiner found no crepitus in 
the veteran's hands and the veteran had full range of motion 
of all fingers.  X-rays taken of the veteran's hands revealed 
findings suggestive of seronegative spondyloarthropathy - 
possibly gout or psoriatic arthritis.  As a result, the 
veteran underwent another VA examination to determine a 
definitive diagnosis of any underlying pathology to account 
for the veteran's complaints of arthritic-like pain in his 
hands.  The results of that recent VA examination showed that 
his hands were normal and the X-rays taken of his hands 
revealed no abnormality, including no indication of any 
arthritis.  

There also is no indication in this case that there is any 
outstanding medical evidence that would substantiate the 
veteran's claim.  As noted above, during the veteran's 
December 1997 personal hearing, he testified he had never 
been diagnosed as having arthritis in his fingers and, 
although requested, both during that personal hearing and in 
a January 2000 VA letter, to submit information pertaining to 
any treatment he received for his claimed disability, he has 
not responded to those requests.  The January 2000 VA letter 
was not returned as undeliverable.  The "presumption of 
regularity" supports the mailing of that letter and receipt 
of it by the veteran.  See Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  The Board notes that the veteran bears some 
responsibility for providing information pertinent to his 
claim.  The duty to assist him in developing facts pertinent 
to that claim is not a "one way street."  He cannot 
passively wait for assistance in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has arthritis in his fingers, or that 
he had arthritis in service or to a compensable degree within 
the one-year presumptive period following the veteran's 
separation from active duty service.  As such, there is no 
basis for allowance of the claim.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for arthritis of the fingers is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

